PER CURIAM.
[1] The object of this suit is the restraint of the enforcement of an order of the Interstate Commerce Commission,' which by its terms was to be effective for a period of 2 years commencing September 15, 1913. The order had been in operation more than 3 months when the bill was filed. It had been in force more than 18 months at the time of the trial, no preliminary injunction having been issued. In the course of.the argument of counsel for the plaintiffs it was frankly admitted that the evidence failed to show that the plaintiffs had sustained any substantial damage in consequence of the order, or that such damage was likely to ensue therefrom during the remainder of the period for which the order by its terms was to be ef-■féctive. The plaintiffs are in the attitude of complaining of the order as an unauthorized exercise of power by the Commission and at the same time admitting that they have not been harmed by it and are not likely to be harmed by it. In this situation they are not entitled to have the enforcement of the order restrained by injunction. There is no ground for granting such relief against acts which, though irregular and unauthorized, involve no substantial injury to the party complaining. Though there are some injurious consequences,, if they are merely trifling, the relief is not to be granted. Consolidated Canal Co. v. Mesa Canal Co., 177 U. S. 296, 302, 20 Sup. Ct. 628, 44 L. Ed. 777; Davis v. Port Arthur Channel & Dock Co., 87 Fed. 512, 31 C. C. A. 99; State ex rel. Cranmer v. Thorson, 9 S. D. 149, 68 N. W. 202, 33 L. R. A. 582; High on Injunctions (4th Ed.) p. 9; 22 Cyc. 760.
[2] It follows that the relief prayed for must be denied. As under future changed conditions the existing order, or a continuation of it, may occasion substantial loss to the plaintiffs, the bill will be dismissed without prejudice to their right in the future to seek relief against the order or a renewal of it.
The disposition of the case on the above stated ground makes it unnecessary to consider the question of the validity of the order.